DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
 Figs. 4, 7 and 10: the axes are not correctly identified (the short axis is the x-axis, and the long axis is the y-axis).  
Fig. 4 shows conductive elements 236, 237, 51 in contact with element 35. E1 and 52 are also in contact with element 35, which is made of gold. If all the electrodes were in contact with gold layer 35, then the piezoelectric resonator would be inoperable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aratake (US20070046151, hereinafter Aratake).
Regarding claim 1, Aratake discloses a resonator (1) comprising: a vibrating portion including a piezoelectric film (9) and lower and upper electrodes (24) that face each other with the piezoelectric film disposed therebetween; a holding member (10) having an insulating film (16) and being disposed at least around a maximum displacement region of the vibrating portion; a holding arm (area that connects the tuning fork to the frame) that connects the vibrating portion 
Regarding claim 2, holding member comprises a frame shape that completely surrounds the vibrating portion.
Regarding claim 7, the vibrating portion includes a base and a plurality of vibrating arms that each have first ends that are fixed to a front end of the base and second ends that are open ends extending in a direction away from the front end of the base.
Regarding claim 8, the conductive portion is disposed in a region of the holding member that faces the open ends of the plurality of vibrating arms.
Regarding claim 9, an upper lid (6) and a lower lid (7) that face each other with the resonator interposed therebetween; and an outer electrode connected to one of the upper electrode and the lower electrode.
Regarding claim 10, at least one of the upper lid and the lower lid comprises an additional conductive portion on a surface thereof that faces the resonator (external terminal 20).
Regarding claim 11, the vibrating portion is configured to vibrate in a predetermined vibration mode.
Regarding claim 12, Aratake discloses a pair of terminals disposed on the holding member, with a first terminal of the pair of terminals (25) connected to the- 52 - lower electrode and a second terminal of the pair of terminals connected to the upper electrode.
Regarding claim 13, the conductive portion is in direct contact with the insulating film and is connected to one of the first and second terminals.
Regarding claim 14, it should be noted that the claimed limitation is not a structural limitation and therefore given little patentable weight. 
Regarding claim 15, Aratake discloses resonator (1) comprising: a vibrating member that includes a pair of electrodes (24) disposed on opposing surfaces of a piezoelectric film (9); a frame (10) having an insulating film (16) and disposed around a maximum displacement region of the vibrating member; a holding arm (connection area between the resonator and the frame) that connects the vibrating member to the frame; and a conductive film (19) disposed in direct contact with the insulating film of the frame at least in a region of the frame that faces the maximum displacement region of the vibrating member, - 53 - wherein the conductive film is electrically connected to one of the pair of electrodes (19 is connected to 25), such that the conductive film is configured to suppress the insulating film from being charged by releasing electric charges accumulated in the insulating film (not a structural limitation and therefore given little patentable weight. It has been held that the recitation of an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138).
Regarding claim 16, Aratake discloses the resonator comprising a pair of terminals 21) disposed on the frame and respectively connected to the pair of electrodes.
Regarding claim 17, the conductive film is in direct contact with the insulating film and is connected to one of the pair of terminals, such that the conductive film is configured to release the electric charges accumulated in the insulating film to terminal connected thereto.
Regarding claim 19, the vibrating member includes a base and a plurality of- 54 - vibrating arms that each have first ends that are fixed to a front end of the base and second ends that are open ends extending in a direction away from the front end of the base.
Regarding claim 20, the conductive film is disposed in a region of the frame that faces the open ends of the plurality of vibrating arms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Aratake in view of Takahashi (US20120217846, hereinafter Takahashi).
Regarding claims 5, and 18, Aratake fails to disclose the contour resonator having a rectangular shape. Takahashi discloses the equivalency of tuning fork resonators and a contour resonator having a rectangular shape. Therefore, it is the Examiner's position that it would have been an obvious to provide a tuning fork resonator or a rectangular resonator using similar mounting structures as disclosed by Takahashi. 
Regarding claim 6, the combination of Aratake and Takahashi fails to disclose the fan-like shape of the conductive portions. However, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the .
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the references of the Prior Art fail to disclose, either alone or in obvious combination, the conductive portion being disposed in contact with the inner edge of the holding member. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837